This is an appeal by Muskogee County Excise Board against J.M. Kurn and John G. Lonsdale, trustees, St. Louis-San Francisco Railway Company, from an order of the Court of Tax Review entered on the 22nd day of December, 1942. The transcript of the proceeding was filed on May 12, 1943, and due notice of the filing given on the same date.
The appeal is dismissed on the authority of Harper County, Okla., Excise Board v. Phillip's Pipe Line Co., 192 Okla. 700,140 P.2d 596, this day decided, and the syllabus in that cause is adopted as the syllabus herein.
All the Justices concur.
 *Page 1